DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-16 and 19-20. Claims 1, 4 and 19-20 were amended in the response filed 4/21/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 was filed after the mailing date of the non-final office action on 1/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 and 19-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


IN THE CLAIMS:
In claim 20
Line 12, add the word “instructions” after “said program”. Thus reading “generating, via said program instructions,”
Line 14, add the word “instructions” after “said program”. Thus reading “generating, via said program instructions,”
Line 17, add the word “instructions” after “said program”. Thus reading “reducing, via said program instructions,”
Line 19, add the word “instructions” after “said program”. Thus reading “criterion, via said program instructions,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method for manufacturing an electric storage battery, the method comprising the steps of combining, generating derivative superstructures, reducing derivative superstructures, reducing symmetrically distinct derivative superstructures, and analyzing for stability all via a central processing unit is allowable over prior art.
As argued by Applicant on page 12 of the last response filed 4/21/2021, the claims recite limitations (i.e., generating, removing, analyzing [via a central processing unit], etc.) which cannot be performed by the human mind, are analogous to TQP Development and Research Corp. Techs which describe manipulation of computer data structures, and thus do 
The amended claims also recite limitations that the process steps are performed by a central processing unit, further reinforce that the generated, reduced, and analyzed structures are computer data structures.
It is noted that while independent claims 1, 4, 19 and 20 are written differently from each other, these claims are allowable for substantially the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Adamson et al. (US 2010/0230632) discloses performing estimates of several battery performance characteristics to predict the operability of specific high oxidation battery state system ([0028]). Specifically, energy density and power density characteristics are estimated by ([0028]). However, while Adamson discloses performing calculations and estimates, these methods do not render obvious generating, using a central processing unit, a plurality of derivative superstructures, reducing to a plurality of symmetrically distinct superstructures, and reducing the symmetrically distinct superstructures to those predicted to be stable.
Wang et al. (US 2009/0326696) discloses a method of manufacturing an electrochemical cell includes generating spatial information including an anode geometry, a cathode geometry, a separator geometry, and one or more current collector geometries (abstract). In a specific embodiment, the method includes selecting one or more material properties from a plurality of materials and using the one or more material properties with the spatial information in a simulation program. The method includes outputting one or more performance parameters from the simulation program (abstract). However, the spatial information in the simulation are not the same as the derivative superstructures. Thus, Wang does not explicitly disclose or render obvious generating, using a central processing unit, a plurality of derivative superstructures, reducing to a plurality of symmetrically distinct superstructures, and reducing the symmetrically distinct superstructures to those predicted to be stable.
Li et al. (US 2009/0157369) discloses methods and systems for determining the structure of a composite or solid solution material for an electrode in lithium-ion batteries (abstract). In one embodiment, a method is presented where a building-block database of hypothetical structures containing only one transition metal atom is constructed by use of quantum simulation. Then, a composite model set of structures containing two or more transition metal atoms is constructed by calculating a linear average of parent components from the building-block database of hypothetical structures to determine lattice constants and atomic coordinates of candidates. The composite model set is screened with a local order matrix to subclassify composite models into a subset, such that the composite models share the same property in local transition metal ordering. Still yet, a representative from each subset is selected and a quantum simulation on the representative models is performed to determine the structure of the material (abstract). While Li discloses performing quantum simulations, said quantum simulations do not render obvious generating, using a central processing unit, a plurality of derivative superstructures, reducing to a plurality of symmetrically distinct superstructures, and reducing the symmetrically distinct superstructures to those predicted to be stable.
Srivastava et al. (US 2012/0130694) and Li et al. (US 2012/0130692) discloses methods and computer programs to quantify defects in an experimentally synthesized material for use in a battery (abstract). A method includes an operation for obtaining spectra of the experimentally synthesized material. Further, defected structures of a crystalline structure are created via simulation, and spectra of the defected structures are obtained via simulation (abstract). In Figure 2, Srivastava teaches that the method involves: creating a database, inputting candidates, choosing elements, choosing compositions, constructing models and screen structures, with several structural analysis steps afterwards. However, while Srivastava 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725